

Exhibit 10.1
Execution Version


THIRD AMENDMENT TO
MASTER INVESTMENT AGREEMENT


This THIRD AMENDMENT TO MASTER INVESTMENT AGREEMENT (this “Agreement”) is made
and entered into as of June 5, 2017 (the “Effective Date”), by and among (i)
MEDLEY, LLC, a Delaware limited liability company (“Medley”), (ii) MEDLEY SEED
FUNDING I LLC, a Delaware limited liability company (“MSF I”), (iii) MEDLEY SEED
FUNDING II LLC, a Delaware limited liability company (“MSF II”), (iv) MEDLEY
SEED FUNDING III LLC, a Delaware limited liability company (“MSF III”), (v) DB
MED INVESTOR I LLC, a Delaware limited liability company (“DMI I”), and (vi) DB
MED INVESTOR II LLC, a Delaware limited liability company (“DMI II” and together
with DMI I, the “Fortress Investors”).


W I T N E S S E T H:


WHEREAS, Medley, MSF I, MSF II, MSF III, DMI I and DMI II (each a “Party” and
sometimes collectively, the “Parties”) are party to that certain Master
Investment Agreement, dated as of June 3, 2016, (as amended by the First
Amendment, the Second Amendment, this Agreement and as further amended and
restated, supplemented and otherwise modified from time to time, the “MIA”),
pursuant to which Medley and the Fortress Investors agreed, subject to the terms
and conditions thereof, to make certain capital contributions to MSF I and MSF
II; and


WHEREAS, the Parties entered into that certain Consent and Amendment to Master
Investment Agreement, dated as of November 3, 2016 (the “First Amendment”); and


WHEREAS, the Parties entered into that certain Second Amendment to the Master
Investment Agreement, dated as of March 28, 2017 (the “Second Amendment”); and


WHEREAS, on or about May 23, 2017, Medley made a Capital Contribution to MSF I
in the amount of $4,100,000 (the “May Medley Contribution”); and


WHEREAS, on May 23, 2017, Medley issued a Drawdown Notice to DMI I calling for a
$8,000,000 Capital Contribution to be made to MSF I no later than June 6, 2017
(the “Pending DMI I Contribution”); and


WHEREAS, in connection with the May Medley Contribution and the Pending DMI I
Contribution, the Parties desire to amend the MIA to provide for the revised and
additional terms and conditions set forth in the Agreement, subject to the terms
and conditions set forth herein.


NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:




1
Third Amendment to MIA

--------------------------------------------------------------------------------




1.Definitions. All capitalized terms used but not otherwise defined herein shall
have the respective meanings ascribed to such terms in the MIA.


2.Amendments to MIA. Subject to the terms and conditions set forth herein and in
reliance upon the representations, warranties, agreements and covenants of the
Parties set forth herein:
(a)    Section 3.2(a) of the MIA is hereby amended by deleting the existing
clause (a) thereof in its entirety and inserting in lieu thereof the following:
“(a)    Medley shall have the right to call for DMI I to make one or more
additional Capital Contributions into MSF I or MSF II at any time during the
period commencing on August 1, 2016 and ending on March 31, 2018 (the
“Investment Period”).”
(b)    Section 3.2(d) of the MIA is hereby amended by striking the reference to
“seventh (7th) anniversary of the Closing Date” and replacing it with “tenth
(10th) anniversary of the Closing Date.”
(c)    Section 5.2(b) of the MIA is hereby amended by striking the reference to
“seventh (7th) anniversary of the Closing Date” in the first sentence of such
section and replacing it with “tenth (10th) anniversary of the Closing Date.”
(d)    Section 5.3(a) of the MIA is hereby amended by striking the reference to
“seventh (7th) anniversary of the Closing Date” in the first sentence of such
section and replacing it with “tenth (10th) anniversary of the Closing Date.”
3.    Other Acknowledgements, Agreements and Waivers of the Parties.
(a)    The Parties acknowledge and agree that only a portion of the May Medley
Contribution equal to $2,000,000 shall be deemed an Additional Medley Investment
for purposes of Section 3.2(b)(v) of the MIA. Such amount shall be referred to
hereunder as the “May Additional Medley Investment Amount.” The remaining
$2,100,000 balance of the $4,100,000 May Medley Contribution shall be referred
to as the “May Surplus Medley Capital Contribution.”
(b)    In connection with the Pending DMI I Contribution, the Fortress Investors
acknowledge and agree that the May Additional Medley Investment Amount satisfies
Medley’s obligations under Section 3.2(b)(v) under the MIA to make an additional
Capital Contribution to MSF I equal to at least 25% of the amount of the Pending
DMI I Contribution.
(c)    Medley agrees that Medley shall make an additional Capital Contribution
to MSF I equal to $1,695,000 (the “Pending Medley Contribution”) on or prior to
the Drawdown Date for the Pending DMI I Contribution.
(d)    The Parties further acknowledge and agree that neither the Pending Medley
Contribution nor the May Surplus Medley Capital Contribution will be treated as
an Additional Medley Investment for purposes of Section 3.2(b)(v) of the MIA,
and that such Capital Contributions will not count towards the computation of
the $7,000,000 maximum Additional Medley Investment amount set forth in such
section or the $10,000,000 maximum aggregate Medley Capital Contributions set
forth in such Section.


2
Third Amendment to MIA

--------------------------------------------------------------------------------




(e)    For the avoidance of doubt, for each Capital Contribution by DMI I to
either SPV after the Pending DMI I Contribution, Medley shall be required to
continue to make an additional Capital Contribution to MSF I or MSF II, as
applicable, equal to at least 25% of the amount of each such Capital
Contribution by DMI I, subject to the caps set forth in Section 3.2(b)(v).
(f)    The Parties acknowledge and agree that the term “Master Investment
Agreement” as used in each SPV LLC Agreement shall be deemed to refer to the
MIA, as the same may be amended, restated, supplemented and otherwise modified
from time to time.
4.    Representations, Warranties, Covenants and Acknowledgements. To induce the
Parties to enter into this Agreement:


(a)    Each Party hereby represents and warrants that (i) it has the power and
is duly authorized to enter into, deliver and perform this Agreement, and
(iv) this Agreement is the legal, valid and binding obligations of such Party
enforceable against such Party in accordance with their respective terms, except
as may be limited by bankruptcy, insolvency, reorganization, examinership,
moratorium or similar laws relating to or limiting creditors’ rights generally
or by equitable principles relating to enforceability; and


(b)    Each Party hereby reaffirms each of the agreements, covenants and
undertakings applicable to such Party and set forth in the MIA (as modified
hereby).


(c)    Medley hereby represents and warrants that, to the best of its knowledge
based upon information provided to it by the prime broker holding the MCC Stock
on behalf of MSF I, the number of shares of MCC Stock held by MSF I as of June
1, 2017 was 4,558,099.
(d)    The Parties agree that, after giving effect to the May Medley
Contribution, the Pending DMI I Contribution and the Pending Medley Contribution
(each as contemplated by this Agreement), the Parties’ respective aggregate
Capital Contributions made to MSF I and MSF II and the Parties’ respective
remaining capital commitments available to be drawn down pursuant to Sections
3.2 and 3.3 of the Agreement, shall be as follows (which information shall
supersede the same information in the Drawdown Notice for the Pending DMI I
Contribution):


 
Fortress Investors
Medley
Aggregate Capital Contributions to MSF I
$30,000,000
$11,295,000
Aggregate Capital Contributions to MSF II
$1,600,000
$400,000
Remaining Capital Available to be Drawn
$8,400,000
$2,100,000



5.    Effect of this Agreement. Except as expressly modified hereby, the MIA and
the SPV LLC Agreements shall be and remain in full force and effect, and shall
constitute the legal, valid, binding and enforceable obligations of the Parties,
except as may be limited by bankruptcy, insolvency, reorganization,
examinership, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.




3
Third Amendment to MIA

--------------------------------------------------------------------------------




6.    Miscellaneous. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts (any of
which may be delivered via facsimile or electronic mail in portable document
format), each of which, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement. The exchange of copies of this Agreement and of
signature pages hereto by facsimile or electronic mail in portable document
format shall constitute effective execution and delivery of this Agreement and
may be used in lieu of the original Agreement for all purposes. Signatures of
the parties transmitted by facsimile or electronic mail in portable document
format shall be deemed to be the parties’ original signatures for all purposes.
This Agreement shall be binding upon and inure to the benefit of the successors
and permitted assigns of the parties hereto. This Agreement shall be governed
by, and construed and enforced in accordance with, the laws of the State of New
York applicable to agreements made and to be performed within such State. Each
of the parties hereto accepts the exclusive jurisdiction of any state or federal
court of competent jurisdiction in the Borough of Manhattan of the City of New
York for any judicial proceeding arising under or relating to this Agreement, to
the full extent set forth in Section 11.2 of the MIA. Each of the parties hereto
hereby agrees to waive its respective rights to a jury trial of any claim or
cause of action based upon or arising under this Agreement, to the full extent
set forth in Section 11.2 of the MIA. This Agreement embodies the entire
agreement and understanding between the parties hereto with respect to the
subject matter hereof and supersedes all prior oral or written negotiations,
agreements and understandings of the parties with respect to the subject matter
hereof, except the agreements embodied in the MIA and the SPV LLC Agreements (as
modified hereby).


[Remainder of Page Intentionally Blank]




4
Third Amendment to MIA

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered by their respective duly authorized representatives as of the
Effective Date.




MEDLEY LLC

 
By:  
/s/ Richard T. Allorto, Jr.
 
Name:  
Richard T. Allorto, Jr.
 
Title:  
Chief Financial Officer



MEDLEY SEED FUNDING I LLC
 
By:  
/s/ Richard T. Allorto, Jr.
 
Name:  
Richard T. Allorto, Jr.
 
Title:  
Chief Financial Officer



MEDLEY SEED FUNDING II LLC

 
By:  
/s/ Richard T. Allorto, Jr.
 
Name:  
Richard T. Allorto, Jr.
 
Title:  
Chief Financial Officer



MEDLEY SEED FUNDING III LLC

 
By:  
/s/ Richard T. Allorto, Jr.
 
Name:  
Richard T. Allorto, Jr.
 
Title:  
Chief Financial Officer







Third Amendment to MIA

--------------------------------------------------------------------------------





DB MED INVESTOR I LLC

 
By:  
/s/ CONSTANTINE M. DAKOLIAS
 
Name:  
Constantine M. Dakolias
 
Title:  
President



DB MED INVESTOR II LLC
 
By:  
/s/ CONSTANTINE M. DAKOLIAS
 
Name:  
Constantine M. Dakolias
 
Title:  
President









Third Amendment to MIA

